Title: From Thomas Jefferson to Moustier, 2[8] October 1787
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Sir
Paris Oct. 27. [i.e., 28] 1787.

The wind, which has so long detained you at Brest, continuing obstinately in the same point, admits a possibility that the present letter, may yet find you at Brest. It covers one to Mr. Jay announcing the signature of declarations at Versailles last night for the disarming, on the part of France and England: so that we may consider the peace as re-established for the present moment. These matters being doubtless communicated to you officially, I need not enter into details. I am to acknolege the receipt of your favor of the 19th. and of Madame de Brehan’s of the 22d. and beg of you both to accept assurances of the sincere attachment and respect with which I have the honor to be her and your Most obedient & most humble servant,

Th: Jefferson

